Citation Nr: 1547999	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for bilateral diabetic retinopathy from January 31, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for right eye diabetic neuropathy and assigned a noncompensable disability rating, effective August 29, 2009.  Jurisdiction over the claim was subsequently transferred to the RO in Chicago, Illinois. 

During the pendency of the appeal, a March 2014 RO decision granted an increased disability rating of 30 percent for bilateral diabetic retinopathy, effective January 31, 2014.  As this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for bilateral diabetic retinopathy remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board previously remanded this matter in April 2014 and October 2014.  As discussed below, there has been substantial compliance with the requested development and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

In the October 2014 decision, the Board also granted a 10 percent rating for right eye diabetic retinopathy, effective February 6, 2012 to January 31, 2014, but no earlier.  The Board addressed the medical evidence prior to February 6, 2012, and in effect, denied entitlement to a compensable rating for right eye diabetic retinopathy prior to February 6, 2012.  In a June 2015 rating decision the RO implemented the Board's decision and increased the disability rating for the right eye diabetic retinopathy from 0 to 10 percent, effective February 6, 2012.  There is no record that the Veteran appealed the Board's October 2014 decision or the June 2015 rating decision (as of yet).  A June 2015 supplemental statement of the case listed the issues on appeal as entitlement to a compensable rating prior to February 5, 2012 for right eye diabetic retinopathy; entitlement to an evaluation in excess of 10 percent prior to January 30, 2014 for right eye diabetic retinopathy; and entitlement to an evaluation in excess of 30 percent since January 31, 2014 for bilateral diabetic retinopathy.  However, because the Board finally adjudicated the disability rating claims for right eye diabetic retinopathy for the time period prior to January 30, 2014, the only issue remaining on appeal at present is the issue noted on the first page of this decision.


FINDING OF FACT

Effective January 31, 2014, the Veteran's diabetic retinopathy has been manifested by visual acuity of no worse than 20/100 for corrected distance vision in the right eye, and 20/70 for corrected distance vision in the left eye; and did not exhibit visual field impairment as a result of his diabetic retinopathy, abnormalities in muscle function, or cause any incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 for bilateral diabetic retinopathy have not been met, effective January 31, 2014. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes (DCs) 6006, 6066 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim of entitlement to an increased disability rating in excess of 30 percent, effective January 31, 2014, for bilateral diabetic retinopathy, arises from his disagreement following the initial grant of service connection.  The Veteran received notice regarding his initial service connection claim for diabetic retinopathy in February 2010.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, he also received generic notice of the evidence needed to substantiate an increased rating claim in February 2011, albeit regarding an unrelated issue, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010). 

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, and the Veteran's lay statements.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file. 

The Veteran was provided with relevant VA examinations in January 2014 and April 2015.  To the extent the January 2014 examination report is incomplete in that the Goldmann chart was not included, after the Board remanded this matter in October 2014, an April 2015 examination was provided, which addressed this deficiency and includes all pertinent findings to rate the claim, including a Goldmann chart.  For these reasons, the Board finds that together, the April 2015 VA examination report, along with some of the findings in the January 2014 examination report are adequate to decide the issue addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As noted above, these matters also were previously remanded by the Board in April 2014, specifically to obtain outstanding VA treatment records and to allow the Veteran to submit any additional private treatment records.  Following the Board remand, VA obtained additional VA treatment records through May 2014 and these records have been associated with the claims file.  Moreover, a May 2014 letter to the Veteran advised him to submit any private treatment records since July 1, 2011, or to authorize VA to obtain them on his behalf.  The Veteran contacted VA in June 2014 and only reported treatment since July 2011 through the Salt Lake City VA Medical Center (VAMC).  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141. 

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required with respect to the issue decided herein and the Board will proceed with its adjudication. 

II. Increased Rating - Bilateral Diabetic Retinopathy Effective January 31, 2014

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board already addressed the rating period prior to January 31, 2014 in its October 2014, the Board will consider the appropriateness of the rating period, effective January 31, 2014. 

The Board notes that the regulations and rating criteria pertaining to diseases of the eye were amended, effective December 10, 2008; however, as the Veteran's claim for service connection for right eye diabetic retinopathy secondary to diabetes mellitus type II was inferred and ultimately granted with an effective date subsequent to the amendment of the related rating criteria, the current eye regulations are for application. 

The Veteran's service-connected bilateral diabetic retinopathy is rated as 30 percent disabling, effective January 31, 2014 under Diagnostic Code (DC) 6006, concerning retinopathy or maculopathy.  See 38 C.F.R. § 4.79, DC 6006 (2015). 

DC 6006 directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Id. 

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id. 

The Board initially notes that incapacitating episodes have not been shown within VA treatment records and have not been alleged by the Veteran or his representative.  As such, it is considered more favorable to rate the Veteran's claim based on visual impairment. 

The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75(a) (2015).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  

The Board will now turn its consideration to the three factors utilized to rate diseases of the eye, namely, impairment of visual acuity, visual field, and muscle function. 38 C.F.R. § 4.75(a). 

First, with respect to impairment of visual field and muscle function, a January 31, 2014 VA examination documents a visual field defect, and contraction of visual field, but no loss of a visual field.  The reported noted that the Veteran's decrease in visual acuity or other visual impairments, however, was related to mixed age-related cataracts in both eyes, not caused by diabetes mellitus.  The report also notes that the Goldmann visual field testing was suspect due to the Veteran not opening his eyes.  Therefore the Goldmann's test is unreliable, in this regard.  As the Goldmann's chart was not included in the examination report, the Board remanded the case to provide this chart or another examination if the chart was not available. 

An additional examination was provided in April 2015.  The April 2015 examination noted that the Veteran did not have a visual field defect (or a condition that might result in visual field defect).  It was noted that visual testing was performed using a Goldmann's test and that the Veteran did not have contraction of a visual field or loss of a visual field.  

The January 31, 2014 finding of visual field defect and contraction was unreliable, given that the Veteran was not opening his eyes during the examination.  In addition, the most recent examination in April 2015 shows that there was no visual field defect.  Thus, without any reliable findings of limitation of visual field or muscle function, a compensable disability rating is not warranted based on impairment of visual field or muscle function.  38 C.F.R. § 4.79. 

The Board will now consider whether a rating higher than 30 percent is warranted based upon impairment of visual acuity.  

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76(b) (2015). 

The rating criteria for central visual acuity are found in DCs 6061-66. 38 C.F.R. § 4.79, DCs 6061-66 (2015).  Ratings are assigned based on the vision in one eye compared to vision in the other eye.   Under DC 6066, a 30 percent disability rating is warranted for 20/100 vision of one eye with 20/70 in the other eye.  38 C.F.R. § 4.79, DC 6066.    

The medical findings do not show that the lens required to correct distance vision in the poorer (right) eye differs by more than three diopters from the lens required to correct distance vision in the better (left) eye.  Therefore, the Board has evaluated his central visual acuity on the basis of corrected distance vision. 38 C.F.R. § 4.76(b). 

The January 31, 2014 VA examination report shows corrected distance vision in the right eye of 20/100 and 20/70 in the left eye, which warrants a 30 percent rating under DC 6066.  The examiner also noted at the end of the report that the best corrected visual acuity in the right eye was 20/80 and in the left eye, 20/60.  However, the April 2015 VA examination report shows corrected distance vision in the right eye of 20/50 and 20/40 or better in the left eye, which warrants a 10 percent rating under DC 6066.  Even though the most recent evidence demonstrates a potential improvement in the Veteran's diabetic retinopathy, the Board will not disturb the 30 percent rating assigned.

Applying the above rating criteria, the Board finds that, beginning in January 31, 2014, the Veteran is not entitled to a rating higher than 30 percent.  Therefore, a rating higher than 30 percent is not warranted for bilateral diabetic retinopathy, effective January 31, 2014. 

III.  Extraschedular Consideration

The evaluation of the Veteran's bilateral diabetic retinopathy does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's diabetic retinopathy with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his diabetic retinopathy has been manifested by visual impairment including trouble seeing detail and small print and blurred vision.  These manifestations are contemplated by Diagnostic Code 6066, which contemplates visual acuity in both eyes.  Thus, there are no manifestations of the Veteran's bilateral retinopathy not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluation is adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's diabetic retinopathy for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's bilateral diabetic retinopathy is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's bilateral diabetic retinopathy does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for bilateral diabetic retinopathy since January 31, 2014 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


